Citation Nr: 0638494	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  97-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1995, for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1947 to 
July 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that awarded a total rating based on individual 
unemployability due to service connected disability, 
effective September 19, 1995.  The veteran appealed the 
effective date of the award.  Appeal was also taken from an 
August 2001 rating decision that found that there was no 
clear and unmistakable error in a December 1967 rating 
decision that granted service connection for the veteran's 
low back disorder and assigned a 10 percent rating.

The Board issued a decision in July 2003 determining that 
there was not clear and unmistakable error in a December 1967 
rating decision that granted service connection for the 
veteran's low back disorder and assigned a 10 percent rating.  
As well, the Board denied an effective date earlier than 
September 19, 1995, for an award of TDIU.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a Memorandum Decision issued in April 2006, the Court 
vacated the Board's decision with respect to the denial of an 
effective for the award of TDIU.  By contrast, the Court 
affirmed the Board's decision insofar as the Board found no 
clear and unmistakable error in the December 1967 RO 
decision.  In vacating the Board's decision with respect to 
the denial of the effective date for the award for TDIU, the 
Court referenced the appellee's brief on behalf of the 
Secretary of Veterans Affairs, in which the appellee conceded 
to Board error.  

In light of what the appellee's brief identifies as Board 
error, and in compliance with a matter raised in the 
appellant's reply brief, the Board is remanding this case for 
further development, to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.

A hearing was held in October 2000 before a Veterans Law 
Judge (VLJ) who is no longer at the Board.  As the law 
requires the VLJ who conducted a hearing on appeal to 
participate in any decision made on that appeal, the Board 
asked the appellant if he wanted another hearing.  In a 
memorandum completed by the appellant in November 2006, he 
indicated that he did not want to have an additional hearing.  


REMAND

The appellant reports that he retired on disability from the 
Federal Civil Service in 1976, having worked in a civilian 
job with the Defense Department.  It is alleged that there 
exist Civil Service disability retirement records that have 
not been obtained.  Remand is required to comply with VA's 
duty to assist the appellant in the development of facts 
pertaining to his claim, including obtaining federal 
government records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990)  

In addition, the notice provided by VA is not in compliance 
with the Court's decisions in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  Remand is required to satisfy the exacting standard 
of notice, announced in Quartuccio and Charles, by clearly 
specifying the type of evidence needed to substantiate the 
appellant's claim of entitlement to an effective date earlier 
than September 19, 1995, for the award of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim at issue, review the claims file 
and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  Compliance 
requires that the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate his claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the claim at 
issue, is not acceptable.  Specifically, 
the RO must specify the type of evidence 
needed to substantiate a claim for an 
earlier effective date for an award of 
TDIU.  The RO also must indicate which 
portion of the information and evidence, 
if any, is to be provided by the 
appellant, and which portion, if any, VA 
will attempt to obtain on his behalf.  
Also ask that he submit any relevant 
evidence in his possession.  

2.  Contact the appropriate agency of the 
federal government, including but not 
limited to the Federal Office of Personnel 
Management, to obtain the reported 
disability application and supporting 
medical records in connection with the 
appellant's retirement in 1976 from a 
civilian job with the Civil Service.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


